DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This action is Non-Final.

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-12) in the reply filed on 9/22/2021 is acknowledged. Claims 13-20 are withdrawn from further consideration. If the withdrawn claims contain all the features of an allowable claim, then rejoinder will be considered upon allowable subject matter indications in the independent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,390,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is broader/more generic than the form of claim previously patented as the entire scope of the reference claim falls within the scope of the examined claim, and for instant claim 10, the reference features of at least one are an obvious variant as such scope covers plurality of . 

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 “wherein the first video recorder processor and the second video recorder processor is programmed to implement pre-event recording” should read “11. The system of claim 10, wherein the first video recorder processor and the second video recorder processor are programmed to implement pre-event recording“.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-7, 10 recite the limitations "the preserved video data".  There is insufficient antecedent basis for this limitation in the claims.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kirmuss (US 2003/0081935) in view of in view of Olmstead et al. (Olmstead, US 2014/0227671) in view of Keays et al. (Keays, US 2014/0311215)

at least one video recorder including an input for capturing video data, a video recorder processor, and a video recorder transmitter, and a memory (see entire document, especially Figures 1-2,  [0066] wireless link reads on transmitter, [0093] “at least one or more video cameras either wired into the system or using a wireless link (one-way or two-way)” implies by two0way a processor and memory at least for programming instructions, in the alternative, such structures in modern cameras of processor and memory are well-known OFFICIAL NOTICE); 
a recording device manager communicatively coupled with the at least one video recorder, said recording device manager including a receiver for receiving one or more signals, and a recording device manager processor (see entire document, especially Figures 1-2, element 101 [0066] wireless link reads on receiver; processor 116); 
at least one non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more of the video recorder processor, recording device manager processor, and breath analyzer processor, cause the one or more processors to perform the following steps (see entire document, especially [0047]): 
obtaining the video data collected by the at least one video recorder, during the breath analysis of the donor (see entire document, especially Figures 1A-1B [0047] capable of obtaining the video during a breath analysis); 
However, the limitations of a breath analyzer communicatively coupled with the recording device manager, performing, by the breath analyzer, a breath analysis of the donor; obtaining, by the breath analyzer, the breath analysis result; receiving, by the recording device 
Olmstead teaches a similar system of accumulating multiple data in a signal system. The system can work analogously for Police, following a suspect from arrest through various stages of the investigation and suspect processing.  The system can easily incorporate the audio and video feeds from dashboard cameras that are already in place to protect the Police and suspects and add integrity to the process.  The smartphone 12 can incorporate data responses such as blood alcohol results from a breathalyzer sensor, speed determinations from a radar gun, objective video recording of field nystagmus/smooth pursuit testing, macro-pupilometry measurements.  Further the system can be passed with suspects to station based cameras and more sophisticated sensors to maintain an integrated record with contemporaneous notations and solid chain of evidence.  The officer can start recording a relevant session that will integrate the audio, video and data files in one integrated session and add contemporaneous flagged comments during the investigation.  The system seamlessly integrates these inputs for later review in any desired fashion.  The officer can add later, non-contemporaneous flags in a follow up review.  The final integrated session represents a simplified, reviewable contemporaneous event documentation that greatly simplifies and expands the dashboard cameras used currently (see [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of receiving data from a breathalyzer device in addition to other captured data in order to collect evidence of police action. Such a combination would result in breath data from sensors being received similar to other data synchronizing for the selective capability of 
However, the limitations of said breath analyzer including a transmitter for transmitting one or more signals and a breath analyzer processor are not directly taught.
Keays teaches said breath analyzer including a transmitter for transmitting one or more signals and a breath analyzer processor (see entire document, especially Figure 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of measuring breath and other data of a person and send the data to a collection device in order to gather all evidence of an interaction with police.
Regarding claim 2, the limitations are met by Kirmuss in view of Olmstead and Keays, where Kirmuss teaches wherein the at least one video recorder is configured for mounting on a person's body or article of clothing worn by the person (see entire document, especially [0155]).
Regarding claim 3, the limitations are met by Kirmuss in view of Olmstead and Keays, where Keays teaches wherein the breath analyzer includes a global positioning system (GPS) receiver for determining a location of the breath analyzer (see entire document, especially [0015], [0043], [0076], [0088], [0091], [0133]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of receiving location data from a breathalyzer device in addition to other captured data in order to collect evidence of police action.
Regarding claim 4, the limitations are met by Kirmuss in view of Olmstead and Keays, where the combination teaches wherein said at least one non-transitory computer-readable 
Regarding claim 5, the limitations are met by Kirmuss in view of Olmstead and Keays, where the combination teaches the step of storing the breath analysis result with the preserved video data includes the step of including the breath analysis result in metadata for the preserved video data (Kirmuss teaches overlaying information from sensors on video data see Figures 1-2, [0142]; Keays teaches transmitting synchronous/overlay data as well, see [0056] and [0111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of receiving data from a breathalyzer device in addition to other captured data in order to collect evidence of police action.
Regarding claim 6, the limitations are met by Kirmuss in view of Olmstead and Keays, where the combination teaches said at least one non-transitory computer-readable medium storing computer-executable instructions causes the one or more processors, upon execution, to perform the following step: transmitting to an auxiliary computer the preserved video data and 
Regarding claim 7, the limitations are met by Kirmuss in view of Olmstead and Keays, where the combination teaches wherein said at least one non-transitory computer-readable medium storing computer-executable instructions causes the one or more processors, upon execution, to perform the following steps: receiving, by the recording device manager and from the breath analyzer, a status of the breath analyzer (under a broadest reasonable interpretation this limitation reads on structure capable of receiving signals from a breathalyzer, the signal contents do not limit the structure of the processor element: see Keays entire document, especially [0012], [0044], [0053], [0054], [0080], [0088]-[0093], [0110]; for compact prosecution purposes, the breath test signal reasonably reads on a signal indicative of status; see also GPS [0015], [0043], [0076], [0088], [0091], [0133]); and associating the status of the breath analyzer with the preserved video data, wherein the status of the breath analyzer is selected from the group consisting of: the breath analyzer power on, breath analysis start time, breath analysis stop time, detection of an error associated with the breath analyzer, and location of the breath analyzer (Kirmuss teaches overlaying information from sensors on video data see Figures 1-2, [0097] Still further, the video recorder according to the present invention preferably is 
Regarding claim 8, the limitations are met by Kirmuss in view of Olmstead and Keays, where Keays teaches wherein the breath analyzer includes a breath analyzer housing and a video camera housed in the breath analyzer housing  (see entire document, especially Figures 3-7 [0051], [0056], [0061], [0067], [0070]-[0073], [0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of measuring breath and image data of a person and send the data to a collection device in order to gather all evidence of an interaction with police.
Regarding claim 9, the limitations are met by Kirmuss in view of Olmstead and Keays, where Kirmuss teaches wherein the at least one video recorder is configured to be mounted in a vehicle (see entire document, especially Figures 1-3, [0153]-[0155]).

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The art of record fails to teach, suggest, or reasonably make obvious the claimed features of wherein a first signal is transmitted by the recording device manager, upon receipt of information indicative of a start of the breath analysis by the recording device manager, to the first video recorder to preserve the video data, wherein the preserved video data is a first preserved video data, said system further including a second video recorder including a second input for capturing second video data, a second video recorder processor, a second video recorder transmitter, and a second memory for storing the captured second video data, and wherein said at least one non-transitory computer-readable medium storing computer-executable instructions causes the one or more processors, upon execution, to perform the following steps: in response to receiving the information indicative of a start of the breath analysis, transmitting, by the recording device manager and to the second video recorder, a second signal causing the second video recorder to preserve the second video data captured by the second video recorder during the breath analysis of the donor; and associating the breath analysis result with the preserved second video data, considered as a whole with the remaining features of the claim, and those required features from independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791